DETAILED ACTION
This action is in response to communications filed on August 2nd, 2021.
Claims 1-15 are hereby allowed.  Claims 1 and 8 are currently amended.
The present application is a continuation of application no. 14/595,700, filed on January 13th, 2015, which has matured in patent no. 10,250,451, which claims priority to provisional patent application no. 61/926,422 filed on January 13th, 2014.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 10th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 10,250,451 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims include the allowable subject matter of the parent application.  Specifically, mapping a vector onto a resource vector, where the vector is associated the types and amounts of resources provided in a resource bundling option provided by cloud vendor.
Upon further search and consideration in the technology area of using a cluster analysis of graphical objects to identify analytics workloads of a cloud computing infrastructure, no prior art was identified as teaching the matching of workload resource requirements sets in a cluster against a set of resources bundling options available in the cloud computing infrastructure, wherein the resource bundling option identifies a cloud vendor, and a description of types and amounts of resources provided in the resource bundling option.  The aforementioned claim limitations in combination with all the other limitations of the independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Linton		Pat. Pub.	2013/0042007
Vasic		Pat. Pub.	2013/0185729
Dutta		Pat. Pub.	2013/0290536
Guha		Pat. Pub.	2014/0025822

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9/10/21

/BLAKE J RUBIN/Primary Examiner, Art Unit 2457